Exhibit 10.15

 

AMENDED AND RESTATED GUARANTY AGREEMENT

(LEASE NO. 4)

 

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty”) is entered into
as of August 4, 2009 by FIVE STAR QUALITY CARE, INC., a Maryland corporation
(“Guarantor”), for the benefit of CCOP SENIOR LIVING LLC, a Delaware limited
liability company, SNH CHS PROPERTIES TRUST, a Maryland real estate investment
trust, SNH NS PROPERTIES TRUST, a Maryland real estate investment trust, SNH
SOMERFORD PROPERTIES TRUST, a Maryland real estate investment trust, SNH/LTA
PROPERTIES GA LLC, a Maryland limited liability company, SNH/LTA PROPERTIES
TRUST, a Maryland real estate investment trust, and SPTIHS PROPERTIES TRUST, a
Maryland real estate investment trust (collectively, “Landlord”).

 

W I T N E S S E T H :

 

WHEREAS, Guarantor and Landlord and certain affiliates of Landlord are parties
to those certain Amended and Restated Guaranty Agreements, dated as of June 30,
2008 and July 1, 2008 (collectively, the “Original Guarantees”); and

 

WHEREAS, the Original Guarantees guarantee all of the payment and performance
obligations of the tenants under those certain Amended and Restated Lease
Agreements, dated as of June 30, 2008 and July 1, 2008, as further described in
the Original Guarantees (collectively, the “Original Leases”); and

 

WHEREAS, the landlords and tenants under the Original Leases are conveying their
interests in certain of the properties demised thereunder and, in connection
therewith, they and certain of their affiliates are amending and restating the
Original Leases into separate leases (collectively, the “Restated Leases”); and

 

WHEREAS, in connection with the execution and delivery of the Restated Leases,
Guarantor, Landlord and certain affiliates of Landlord have agreed to amend and
restate the Original Guarantees into separate guarantees that will each guaranty
all of the payment and performance obligations of each tenant under a Restated
Lease; and

 

WHEREAS, this Guaranty amends and restates the Original Guarantees with respect
to that certain Amended and Restated Lease Agreement, dated as of the date
hereof, between Landlord and Five Star Quality Care — NS Tenant, LLC, a Maryland
limited liability company, Five Star Quality Care Trust, a Maryland business
trust and FS Tenant Holding Company Trust, a Maryland business trust
(collectively, “Tenant”) (as the same may be

 

--------------------------------------------------------------------------------


 

amended, modified or supplemented from time to time, the “Amended Lease No. 4”);

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, Guarantor hereby agrees as follows:

 

1.             Certain Terms.  Capitalized terms used and not otherwise defined
in this Guaranty shall have the meanings ascribed to such terms in the Amended
Lease No. 4.  The Amended Lease No. 4 and the Incidental Documents are
hereinafter collectively referred to as the “Amended Lease No. 4 Documents”.

 

2.             Guaranteed Obligations.  For purposes of this Guaranty the term
“Guaranteed Obligations” shall mean the payment and performance of each and
every obligation of Tenant to Landlord under the Amended Lease No. 4 Documents
or relating thereto, whether now existing or hereafter arising, and including,
without limitation, the payment of the full amount of the Rent payable under the
Amended Lease No. 4.

 

3.             Representations and Covenants.  Guarantor represents, warrants,
covenants, and agrees that:

 

3.1  Incorporation of Representations and Warranties.  The representations and
warranties of Tenant and its Affiliated Persons set forth in the Amended Lease
No. 4 Documents are true and correct on and as of the date hereof in all
material respects.

 

3.2  Performance of Covenants and Agreements.  Guarantor hereby agrees to take
all lawful action in its power to cause Tenant duly and punctually to perform
all of the covenants and agreements set forth in the Amended Lease No. 4
Documents.

 

3.3  Validity of Agreement.  Guarantor has duly and validly executed and
delivered this Guaranty; this Guaranty constitutes the legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as the enforceability thereof may be subject to bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors’ rights generally and subject to general
equitable principles, regardless of whether enforceability is considered in a
proceeding at law or in equity; and the execution, delivery and performance of
this Guaranty have been duly authorized by all requisite action of Guarantor and
such execution, delivery and performance by Guarantor will not result in any
breach of the

 

2

--------------------------------------------------------------------------------


 

terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any of
the property or assets of Guarantor pursuant to the terms of, any indenture,
mortgage, deed of trust, note, other evidence of indebtedness, agreement or
other instrument to which it may be a party or by which it or any of its
property or assets may be bound, or violate any provision of law, or any
applicable order, writ, injunction, judgment or decree of any court or any order
or other public regulation of any governmental commission, bureau or
administrative agency.

 

3.4  Payment of Expenses.  Guarantor agrees, as principal obligor and not as
guarantor only, to pay to Landlord forthwith, upon demand, in immediately
available federal funds, all costs and expenses (including reasonable attorneys’
fees and disbursements) incurred or expended by Landlord in connection with the
enforcement of this Guaranty, together with interest on amounts recoverable
under this Guaranty from the time such amounts become due until payment at the
Overdue Rate.  Guarantor’s covenants and agreements set forth in this
Section 3.4 shall survive the termination of this Guaranty.

 

3.5  Notices.  Guarantor shall promptly give notice to Landlord of any event
known to it which might reasonably result in a material adverse change in its
financial condition.

 

3.6  Reports.  Guarantor shall promptly provide to Landlord each of the
financial reports, certificates and other documents required of it under the
Amended Lease No. 4 Documents.

 

3.7  Books and Records.  Guarantor shall at all times keep proper books of
record and account in which full, true and correct entries shall be made of its
transactions in accordance with generally accepted accounting principles and
shall set aside on its books from its earnings for each fiscal year all such
proper reserves, including reserves for depreciation, depletion, obsolescence
and amortization of its properties during such fiscal year, as shall be required
in accordance with generally accepted accounting principles, consistently
applied, in connection with its business.  Guarantor shall permit access by
Landlord and its agents to the books and records maintained by Guarantor during
normal business hours and upon reasonable notice.  Any proprietary information
obtained by Landlord with respect to Guarantor pursuant to the provisions of
this Guaranty shall be treated as confidential, except that such information may
be disclosed or used, subject to appropriate confidentiality safeguards,
pursuant to any court order or in any litigation

 

3

--------------------------------------------------------------------------------


 

between the parties and except further that Landlord may disclose such
information to its prospective lenders, provided that Landlord shall direct such
lenders to maintain such information as confidential.

 

3.8  Taxes, Etc.  Guarantor shall pay and discharge promptly as they become due
and payable all taxes, assessments and other governmental charges or levies
imposed upon Guarantor or the income of Guarantor or upon any of the property,
real, personal or mixed, of Guarantor, or upon any part thereof, as well as all
claims of any kind (including claims for labor, materials and supplies) which,
if unpaid, might by law become a lien or charge upon any property and result in
a material adverse change in the financial condition of Guarantor; provided,
however, that Guarantor shall not be required to pay any such tax, assessment,
charge, levy or claim if the amount, applicability or validity thereof shall
currently be contested in good faith by appropriate proceedings or other
appropriate actions promptly initiated and diligently conducted and if Guarantor
shall have set aside on its books such reserves of Guarantor, if any, with
respect thereto as are required by generally accepted accounting principles.

 

3.9  Legal Existence of Guarantor.  Guarantor shall do or cause to be done all
things necessary to preserve and keep in full force and effect its legal
existence.

 

3.10  Compliance.  Guarantor shall use reasonable business efforts to comply in
all material respects with all applicable statutes, rules, regulations and
orders of, and all applicable restrictions imposed by, all governmental
authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, rules,
regulations, orders and restrictions relating to environmental, safety and other
similar standards or controls).

 

3.11  Insurance.  Guarantor shall maintain, with financially sound and reputable
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by owners of established
reputation engaged in the same or similar businesses and similarly situated, in
such amounts and by such methods as shall be customary for such owners and
deemed adequate by Guarantor.

 

3.12  No Change in Control.  Guarantor shall not permit the occurrence of any
direct or indirect Change in Control of Tenant or Guarantor.

 

4

--------------------------------------------------------------------------------


 

4.             Guarantee.  Guarantor hereby unconditionally guarantees that the
Guaranteed Obligations which are monetary obligations shall be paid in full when
due and payable, whether upon demand, at the stated or accelerated maturity
thereof pursuant to any Amended Lease No. 4 Document, or otherwise, and that the
Guaranteed Obligations which are performance obligations shall be fully
performed at the times and in the manner such performance is required by the
Amended Lease No. 4 Documents.  With respect to the Guaranteed Obligations which
are monetary obligations, this guarantee is a guarantee of payment and not of
collectability and is absolute and in no way conditional or contingent.  In case
any part of the Guaranteed Obligations shall not have been paid when due and
payable or performed at the time performance is required, Guarantor shall, in
the case of monetary obligations, within five (5) Business Days after receipt of
notice from Landlord, pay or cause to be paid to Landlord the amount thereof as
is then due and payable and unpaid (including interest and other charges, if
any, due thereon through the date of payment in accordance with the applicable
provisions of the Amended Lease No. 4 Documents) or, in the case of non-monetary
obligations, perform or cause to be performed such obligations in accordance
with the Amended Lease No. 4 Documents.

 

5.             Set-Off.  Guarantor hereby authorizes Landlord, at any time and
without notice, to set off the whole or any portion or portions of any or all
sums credited by or due from Landlord to it against amounts payable under this
Guaranty.  Landlord shall promptly notify Guarantor of any such set-off made by
Landlord and the application made by Landlord of the proceeds thereof.

 

6.             Unenforceability of Guaranteed Obligations, Etc.  If Tenant is
for any reason under no legal obligation to discharge any of the Guaranteed
Obligations (other than because the same have been previously discharged in
accordance with the terms of the Amended Lease No. 4 Documents), or if any other
moneys included in the Guaranteed Obligations have become unrecoverable from
Tenant by operation of law or for any other reason, including, without
limitation, the invalidity or irregularity in whole or in part of any Guaranteed
Obligation or of any Transaction Document or any limitation on the liability of
Tenant thereunder not contemplated by the Amended Lease No. 4 Documents or any
limitation on the method or terms of payment thereunder which may now or
hereafter be caused or imposed in any manner whatsoever, the guarantees
contained in this Guaranty shall nevertheless remain in full force and effect
and shall be binding upon Guarantor to the same extent as if Guarantor at all
times had been the principal debtor on all such Guaranteed Obligations.

 

5

--------------------------------------------------------------------------------


 

7.             Additional Guarantees.  This Guaranty shall be in addition to any
other guarantee or other security for the Guaranteed Obligations and it shall
not be prejudiced or rendered unenforceable by the invalidity of any such other
guarantee or security or by any waiver, amendment, release or modification
thereof.

 

8.             Consents and Waivers, Etc.  Guarantor hereby acknowledges receipt
of correct and complete copies of each of the Amended Lease No. 4 Documents, and
consents to all of the terms and provisions thereof, as the same may be from
time to time hereafter amended or changed in accordance with the terms and
conditions thereof, and, except as otherwise provided herein, to the maximum
extent permitted by applicable law, waives (a) presentment, demand for payment,
and protest of nonpayment, of any principal of or interest on any of the
Guaranteed Obligations, (b) notice of acceptance of this Guaranty and of
diligence, presentment, demand and protest, (c) notice of any default hereunder
and any default, breach or nonperformance or Event of Default under any of the
Guaranteed Obligations or the Amended Lease No. 4 Documents, (d) notice of the
terms, time and place of any private or public sale of any collateral held as
security for the Guaranteed Obligations, (e) demand for performance or
observance of, and any enforcement of any provision of, or any pursuit or
exhaustion of rights or remedies against Tenant or any other guarantor of the
Guaranteed Obligations, under or pursuant to the Amended Lease No. 4 Documents,
or any agreement directly or indirectly relating thereto and any requirements of
diligence or promptness on the part of the holders of the Guaranteed Obligations
in connection therewith, and (f) to the extent Guarantor lawfully may do so, any
and all demands and notices of every kind and description with respect to the
foregoing or which may be required to be given by any statute or rule of law and
any defense of any kind which it may now or hereafter have with respect to this
Guaranty, or any of the Amended Lease No. 4 Documents or the Guaranteed
Obligations (other than that the same have been discharged in accordance with
the Amended Lease No. 4 Documents).

 

9.             No Impairment, Etc.  The obligations, covenants, agreements and
duties of Guarantor under this Guaranty shall not be affected or impaired by any
assignment or transfer in whole or in part of any of the Guaranteed Obligations
without notice to Guarantor, or any waiver by Landlord or any holder of any of
the Guaranteed Obligations or by the holders of all of the Guaranteed
Obligations of the performance or observance by Tenant or any other guarantor of
any of the agreements, covenants, terms or conditions contained in the
Guaranteed

 

6

--------------------------------------------------------------------------------


 

Obligations or the Amended Lease No. 4 Documents or any indulgence in or the
extension of the time for payment by Tenant or any other guarantor of any
amounts payable under or in connection with the Guaranteed Obligations or the
Amended Lease No. 4 Documents or any other instrument or agreement relating to
the Guaranteed Obligations or of the time for performance by Tenant or any other
guarantor of any other obligations under or arising out of any of the foregoing
or the extension or renewal thereof (except that with respect to any extension
of time for payment or performance of any of the Guaranteed Obligations granted
by Landlord or any other holder of such Guaranteed Obligations to Tenant,
Guarantor’s obligations to pay or perform such Guaranteed Obligation shall be
subject to the same extension of time for performance), or the modification or
amendment (whether material or otherwise) of any duty, agreement or obligation
of Tenant or any other guarantor set forth in any of the foregoing, or the
voluntary or involuntary sale or other disposition of all or substantially all
of the assets of Tenant or any other guarantor or insolvency, bankruptcy, or
other similar proceedings affecting Tenant or any other guarantor or any assets
of Tenant or any such other guarantor, or the release or discharge of Tenant or
any such other guarantor from the performance or observance of any agreement,
covenant, term or condition contained in any of the foregoing without the
consent of the holders of the Guaranteed Obligations by operation of law, or any
other cause, whether similar or dissimilar to the foregoing.

 

10.           Reimbursement, Subrogation, Etc.  Guarantor hereby covenants and
agrees that it will not enforce or otherwise exercise any rights of
reimbursement, subrogation, contribution or other similar rights against Tenant
(or any other person against whom Landlord may proceed) with respect to the
Guaranteed Obligations prior to the payment in full of all amounts owing with
respect to the Amended Lease No. 4 Documents, and until all indebtedness of
Tenant to Landlord shall have been paid in full, Guarantor shall not have any
right of subrogation, and Guarantor waives any defense it may have based upon
any election of remedies by Landlord which destroys its subrogation rights or
its rights to proceed against Tenant for reimbursement, including, without
limitation, any loss of rights Guarantor may suffer by reason of any rights,
powers or remedies of Tenant in connection with any anti-deficiency laws or any
other laws limiting, qualifying or discharging the indebtedness to Landlord. 
Until all obligations of Tenant pursuant to the Amended Lease No. 4 Documents
shall have been paid and satisfied in full, Guarantor further waives any right
to enforce any remedy which Landlord now has or may in the future have against
Tenant, any other guarantor or any other person and any benefit

 

7

--------------------------------------------------------------------------------


 

of, or any right to participate in, any security whatsoever now or in the future
held by Landlord.

 

11.           Defeasance.  This Guaranty shall terminate at such time as the
Guaranteed Obligations have been paid and performed in full and all other
obligations of Guarantor to Landlord under this Guaranty have been satisfied in
full; provided, however, if at any time, all or any part of any payment applied
on account of the Guaranteed Obligations is or must be rescinded or returned for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of Tenant), this Guaranty, to the extent such payment is or
must be rescinded or returned, shall be deemed to have continued in existence
notwithstanding any such termination.

 

12.           Notices.

 

(a)  Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Guaranty shall be deemed
adequately given if in writing and the same shall be delivered either in hand,
by telecopier with written acknowledgment of receipt, or by mail or Federal
Express or similar expedited commercial carrier, addressed to the recipient of
the notice, postpaid and registered or certified with return receipt requested
(if by mail), or with all freight charges prepaid (if by Federal Express or
similar carrier).

 

(b)  All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Guaranty upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Guaranty a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)  All such notices shall be addressed,

 

if to Landlord to:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

8

--------------------------------------------------------------------------------


 

if to Guarantor to:

 

Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(d)           By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Guaranty to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

 

13.           Successors and Assigns.  Whenever in this Guaranty any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, including without limitation the holders,
from time to time, of the Guaranteed Obligations; and all representations,
warranties, covenants and agreements by or on behalf of Guarantor which are
contained in this Guaranty shall inure to the benefit of Landlord’s successors
and assigns, including without limitation said holders, whether so expressed or
not.

 

14.           Applicable Law.  Except as to matters regarding the internal
affairs of Landlord and issues of or limitations on any personal liability of
the shareholders and trustees of Landlord for obligations of Landlord, as to
which the laws of the state of Landlord’s organization shall govern, this
Guaranty shall be interpreted, construed, applied and enforced in accordance
with the laws of The Commonwealth of Massachusetts applicable to contracts
between residents of Massachusetts which are to be performed entirely within
Massachusetts, regardless of (a) where any such instrument is executed or
delivered; or (b) where any payment or other performance required by any such
instrument is made or required to be made; or (c) where any breach of any
provision of any such instrument occurs, or any cause of action otherwise
accrues; or (d) where any action or other proceeding is instituted or pending;
or (e) the nationality, citizenship, domicile, principal place of business, or
jurisdiction of organization or domestication of any party; or (f) whether the
laws of the forum jurisdiction otherwise would apply the laws of a jurisdiction
other than The Commonwealth of Massachusetts; or (g) any combination of the
foregoing.

 


15.           DISPUTES.  ANY DISPUTES, CLAIMS OR CONTROVERSIES BETWEEN OR AMONG
THE PARTIES HERETO ARISING OUT OF OR RELATING

 

9

--------------------------------------------------------------------------------



 


TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING DISPUTES,
CLAIMS OR CONTROVERSIES RELATING TO THE MEANING, INTERPRETATION, EFFECT,
VALIDITY, PERFORMANCE OR ENFORCEMENT OF THIS GUARANTY (ALL OF WHICH ARE REFERRED
TO AS “DISPUTES”) OR RELATING IN ANY WAY TO SUCH A DISPUTE OR DISPUTES, SHALL ON
THE DEMAND OF ANY PARTY TO SUCH DISPUTE BE RESOLVED THROUGH BINDING AND FINAL
ARBITRATION IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES (THE “RULES”) OF
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) THEN IN EFFECT, EXCEPT AS MODIFIED
HEREIN.  FOR THE AVOIDANCE OF DOUBT, A DISPUTE SHALL INCLUDE A DISPUTE MADE
DERIVATIVELY ON BEHALF OF ONE PARTY AGAINST ANOTHER PARTY.


 


THERE SHALL BE THREE ARBITRATORS.  IF THERE ARE (A) ONLY TWO PARTIES TO THE
DISPUTE, EACH PARTY SHALL SELECT ONE ARBITRATOR WITHIN FIFTEEN DAYS AFTER
RECEIPT BY RESPONDENT OF A COPY OF THE DEMAND FOR ARBITRATION AND (B) MORE THAN
TWO PARTIES TO THE DISPUTE, ALL CLAIMANTS, ON THE ONE HAND, AND ALL RESPONDENTS,
ON THE OTHER HAND, SHALL EACH SELECT, BY THE VOTE OF A MAJORITY OF THE CLAIMANTS
OR THE RESPONDENTS, AS THE CASE MAY BE, ONE ARBITRATOR.  THE TWO PARTY-NOMINATED
ARBITRATORS SHALL JOINTLY NOMINATE THE THIRD AND PRESIDING ARBITRATOR WITHIN
FIFTEEN DAYS OF THE NOMINATION OF THE SECOND ARBITRATOR.  IF ANY ARBITRATOR HAS
NOT BEEN NOMINATED WITHIN THE TIME LIMIT SPECIFIED HEREIN, THEN THE AAA SHALL
PROVIDE A LIST OF PROPOSED ARBITRATORS IN ACCORDANCE WITH THE RULES, AND THE
ARBITRATOR SHALL BE APPOINTED BY THE AAA IN ACCORDANCE WITH A LISTING, STRIKING
AND RANKING PROCEDURE, WITH EACH PARTY HAVING A LIMITED NUMBER OF STRIKES,
EXCLUDING STRIKES FOR CAUSE.  FOR THE AVOIDANCE OF DOUBT, THE ARBITRATORS
APPOINTED BY THE PARTIES TO SUCH DISPUTE MAY BE AFFILIATES OR INTERESTED PERSONS
OF SUCH PARTIES BUT THE THIRD ARBITRATOR ELECTED BY THE PARTY ARBITRATORS OR BY
THE AAA SHALL BE UNAFFILIATED WITH EITHER PARTY.


 


THE PLACE OF ARBITRATION SHALL BE BOSTON, MASSACHUSETTS UNLESS OTHERWISE AGREED
BY THE PARTIES.


 


THERE SHALL BE ONLY LIMITED DOCUMENTARY DISCOVERY OF DOCUMENTS DIRECTLY RELATED
TO THE ISSUES IN DISPUTE, AS MAY BE ORDERED BY THE ARBITRATORS.


 


IN RENDERING AN AWARD OR DECISION (THE “ARBITRATION AWARD”), THE ARBITRATORS
SHALL BE REQUIRED TO FOLLOW THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.  ANY
ARBITRATION PROCEEDINGS OR ARBITRATION AWARD RENDERED HEREUNDER AND THE
VALIDITY, EFFECT AND INTERPRETATION OF THIS ARBITRATION AGREEMENT SHALL BE
GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. §1 ET SEQ.  THE ARBITRATION
AWARD SHALL BE IN WRITING AND MAY, BUT SHALL NOT

 

10

--------------------------------------------------------------------------------


 


BE REQUIRED TO, BRIEFLY STATE THE FINDINGS OF FACT AND CONCLUSIONS OF LAW ON
WHICH IT IS BASED.


 


EXCEPT TO THE EXTENT EXPRESSLY PROVIDED BY THIS GUARANTY OR AS OTHERWISE AGREED
BETWEEN THE PARTIES, EACH PARTY INVOLVED IN A DISPUTE SHALL BEAR ITS OWN COSTS
AND EXPENSES (INCLUDING ATTORNEYS’ FEES), AND THE ARBITRATORS SHALL NOT RENDER
AN AWARD THAT WOULD INCLUDE SHIFTING OF ANY SUCH COSTS OR EXPENSES (INCLUDING
ATTORNEYS’ FEES) OR, IN A DERIVATIVE CASE OR CLASS ACTION BY A HOLDER OF ANY
PARTY, AWARD ANY PORTION OF SUCH PARTY’S AWARD TO THE CLAIMANT OR THE CLAIMANT’S
ATTORNEYS.  EACH PARTY (OR, IF THERE ARE MORE THAN TWO PARTIES TO THE DISPUTE,
ALL CLAIMANTS, ON THE ONE HAND, AND ALL RESPONDENTS, ON THE OTHER HAND,
RESPECTIVELY) SHALL BEAR THE COSTS AND EXPENSES OF ITS (OR THEIR) SELECTED
ARBITRATOR AND THE PARTIES (OR, IF THERE ARE MORE THAN TWO PARTIES TO THE
DISPUTE, ALL CLAIMANTS, ON THE ONE HAND, AND ALL RESPONDENTS, ON THE OTHER HAND)
SHALL EQUALLY BEAR THE COSTS AND EXPENSES OF THE THIRD APPOINTED ARBITRATOR.


 


THE ARBITRATION AWARD SHALL BE FINAL AND BINDING UPON THE PARTIES THERETO AND
SHALL BE THE SOLE AND EXCLUSIVE REMEDY BETWEEN SUCH PARTIES RELATING TO THE
DISPUTE, INCLUDING ANY CLAIMS, COUNTERCLAIMS, ISSUES OR ACCOUNTING PRESENTED TO
THE ARBITRATORS.  JUDGMENT UPON THE ARBITRATION AWARD MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION.  TO THE FULLEST EXTENT PERMITTED BY LAW, NO
APPLICATION OR APPEAL TO ANY COURT OF COMPETENT JURISDICTION MAY BE MADE IN
CONNECTION WITH ANY QUESTION OF LAW ARISING IN THE COURSE OF ARBITRATION OR WITH
RESPECT TO ANY AWARD MADE EXCEPT FOR ACTIONS RELATING TO ENFORCEMENT OF THIS
AGREEMENT TO ARBITRATE OR ANY ARBITRAL AWARD ISSUED HEREUNDER AND EXCEPT FOR
ACTIONS SEEKING INTERIM OR OTHER PROVISIONAL RELIEF IN AID OF ARBITRATION
PROCEEDINGS IN ANY COURT OF COMPETENT JURISDICTION.


 


ANY MONETARY AWARD SHALL BE MADE AND PAYABLE IN U.S. DOLLARS FREE OF ANY TAX,
DEDUCTION OR OFFSET.  THE PARTY AGAINST WHICH THE ARBITRATION AWARD ASSESSES A
MONETARY OBLIGATION SHALL PAY THAT OBLIGATION ON OR BEFORE THE THIRTIETH DAY
FOLLOWING THE DATE OF THE ARBITRATION AWARD OR SUCH OTHER DATE AS THE
ARBITRATION AWARD MAY PROVIDE.


 

16.           Modification of Agreement.  No modification or waiver of any
provision of this Guaranty, nor any consent to any departure by Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Landlord, and such modification, waiver or consent shall be
effective only in the specific instances and for the purpose for which given. 
No notice to or demand on Guarantor in any case shall entitle Guarantor to any
other or further notice or demand

 

11

--------------------------------------------------------------------------------


 

in the same, similar or other circumstances.  This Guaranty may not be amended
except by an instrument in writing executed by or on behalf of the party against
whom enforcement of such amendment is sought.

 

17.           Waiver of Rights by Landlord.  Neither any failure nor any delay
on Landlord’s part in exercising any right, power or privilege under this
Guaranty shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise or the exercise of any
other right, power or privilege.

 

18.           Severability.  In case any one or more of the provisions contained
in this Guaranty should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Guaranty
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

 

19.           Entire Contract.  This Guaranty constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

 

20.           Headings; Counterparts.  Headings in this Guaranty are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.  This Guaranty may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument, and in pleading or proving any provision of this Guaranty, it shall
not be necessary to produce more than one of such counterparts.

 

21.           Remedies Cumulative.  No remedy herein conferred upon Landlord is
intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.

 

22.           NON-LIABILITY OF TRUSTEES.  THE DECLARATIONS OF TRUST ESTABLISHING
CERTAIN ENTITIES COMPRISING THE LANDLORD, COPIES OF WHICH, TOGETHER WITH ALL
AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATIONS”), ARE DULY FILED WITH THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDE THAT
THE NAMES OF SUCH ENTITIES REFER TO THE TRUSTEES UNDER SUCH DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD
TO ANY PERSONAL

 

12

--------------------------------------------------------------------------------


 

LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH
ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY WAY, SHALL LOOK ONLY
TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF
ANY OBLIGATION.

 

23.           Original Guarantees.  Guarantor and Landlord acknowledge and agree
that this Guaranty amends and restates the Original Guarantees in their entirety
with respect to the Guaranteed Obligations and that this Guaranty shall govern
the rights and obligations of Guarantor with respect to the Guaranteed
Obligations from and after the date of this Guaranty.  Notwithstanding the
foregoing, the Original Guarantees shall continue to govern the rights and
obligations of Guarantor with respect to the “Guaranteed Obligations” (as
defined in the Original Guarantees) prior to the date of this Guaranty and
nothing contained in this Guaranty shall operate to release Guarantor from any
such rights or obligations.

 

[Remainder of page intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

WITNESS the execution hereof under seal as of the date above first written.

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr.

 

 

President

 

 

LANDLORD HEREBY CONSENTS TO THE EXECUTION AND DELIVERY OF THIS GUARANTY BY
GUARANTOR AND FURTHER ACKNOWLEDGES AND AGREES TO THE PROVISIONS OF SECTION 23 OF
THIS GUARANTY.

 

 

 

CCOP SENIOR LIVING LLC, SNH NS PROPERTIES TRUST, SNH CHS PROPERTIES TRUST,
SPTIHS PROPERTIES TRUST, SNH/LTA PROPERTIES TRUST, SNH/LTA PROPERTIES GA LLC,
and SNH SOMERFORD PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President of each of the foregoing entities

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTY AGREEMENT (LEASE NO. 4)]

 

14

--------------------------------------------------------------------------------